ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                  )
                                              )
AECOM Management Services, Inc.               ) ASBCA Nos.       62162, 62171, 62172
                                              )
Under Contract No.    W74V8H-04-D-0023        )

APPEARANCES FOR THE APPELLANT:                   Terry L. Elling, Esq.
                                                 Gregory R. Hallmark, Esq.
                                                  Holland & Knight LLP
                                                  Tysons Corner, VA

APPEARANCES FOR THE GOVERNMENT:                  Arthur M. Taylor, Esq.
                                                  DCMA Chief Trial Attorney
                                                 Robert L. Duecaster, Esq.
                                                  Trial Attorney
                                                  Defense Contract Management Agency
                                                  Chantilly, VA

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: June 29, 2020


                                              JOHN J. THRASHER
                                              Administrative Judge
                                              Chairman
                                              Armed Services Board
                                              of Contract Appeals
      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 62162, 62171, 62172, Appeals of
AECOM Management Services, Inc., rendered in conformance with the Board’s Charter.

      Dated: June 30, 2020


                                               PAULLA K. GATES-LEWIS
                                               Recorder, Armed Services
                                               Board of Contract Appeals